Citation Nr: 0505302	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  96-02 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability evaluation for 
arteriosclerotic heart disease status post questionable 
anterior infarction with hypertension, currently rated as 30 
percent disabling.


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
August 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted an increased rating of 30 percent effective 
March 1, 1995 for arteriosclerotic heart disease status post 
questionable anterior infarction with hypertension.


FINDINGS OF FACT

1. As of August 1995, the veteran's hypertension was 
compensably evaluated under Diagnostic Code 7101 since 1974, 
more than 20 years.

2.  The RO improperly severed service connection for 
hypertension and assigned a 30 percent rating under 
Diagnostic Code 7005 for arteriosclerotic heart disease 
status post questionable anterior infarction with 
hypertension. 

3.  The veteran's hypertension is controlled by medication 
and is not manifested by diastolic blood pressure readings 
predominantly of 110 or more; or systolic blood pressure 
readings predominantly of 200 or more.

4.  From March 1995 to July 22, 2001, the veteran's 
arteriosclerotic heart disease status post questionable 
anterior infarction was manifested by history of left common 
iliac artery occlusion, occasional dyspnea and angina on 
exertion, and left ventricular ejection fraction of 55 
percent.

5.  The veteran was hospitalized from July 23, 2001 through 
July 31, 2001, during which time he underwent a quintuple 
aortocoronary bypass surgery. 

6.  Subsequent to the July 2001 bypass surgery, the veteran's 
arteriosclerotic heart disease status post questionable 
anterior infarction is manifested by history of left common 
iliac artery occlusion, status post quintuple coronary artery 
bypass surgery, history of substantiated anginal attacks; 
restriction of recreational activities; fatigue; the ability 
to walk up a hill, a flight of stairs, or one mile at a slow 
pace; estimated METs between 4 and 6; dyspnea on exertion; 
occasional dizziness; and left ventricular ejection ranging 
from 44 to 52 percent.


CONCLUSIONS OF LAW

1.  The 10 percent evaluation for hypertension under 
Diagnostic Code 7101 was improperly severed and is 
reinstated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.957 (2004).

2.  The criteria for a rating in excess of 10 percent for 
hypertension were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 
4.104, Diagnostic Code 7101 (1997 & 2004).

3.  The criteria for a rating in excess of 30 percent for 
arteriosclerotic heart disease status post questionable 
anterior infarction for the period between March 1, 1995 to 
July 22, 2001 were not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 
4.3, 4.7, 4.25, 4.104, Diagnostic Code 7005 (1997 & 2004).

4.  A 100 percent schedular rating is warranted for residuals 
of aortocoronary bypass surgery, for the three months 
following the hospital admission for surgery beginning July 
23, 2001 to October 31, 2001.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.326, 4.104, 
Diagnostic Code 7017 (2004).

5.  The criteria for a 60 percent rating, but no higher, for 
arteriosclerotic heart disease status post questionable 
anterior infarction effective November 1, 2001 are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321(b)(1), 4.3, 4.7, 4.25, 4.104, Diagnostic Code 
7017 (1997 & 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

I.  Duty to Notify

The RO provided the veteran with a copy of the appealed 
August 1995 rating decision, an October 1995 statement of the 
case (SOC), and supplemental statements of the case (SSOC's) 
dated in August 1996, January 2004, and November 2004 that 
discussed the pertinent evidence, and the laws and 
regulations related to an increased rating claim for 
arteriosclerotic heart disease status post questionable 
anterior infarction with hypertension.  These documents 
essentially notified the veteran of the evidence needed to 
prevail on his claim.

In addition, in a September 2003 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that the September 2003 VA letter notified 
the veteran that he had 30 days from the date of the letter 
to respond.  The veteran was further advised that if he did 
not respond by the end of the 30-day period, his appeal would 
be decided based on the information and evidence currently of 
record.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, the 30-day requirement in the VCAA 
letter does not prohibit the Board from proceeding to a 
decision in this case.

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC, and notice letter dated in September 
2003 complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In an August 1995 rating decision, the RO denied 
the increased rating claim for arteriosclerotic heart disease 
status post questionable anterior infarction with 
hypertension.  In November 2000, the VCAA was passed.  In 
September 2003, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate his claim on appeal, and clarified what 
information and evidence must be submitted by the veteran, 
and what information and evidence would be obtained by VA.

The Board finds, however, that any defect with respect to the 
timing of the VCAA notice requirement was non-prejudicial.  
While the notice provided to the veteran in September 2003 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thus, VA's duty to notify the veteran has been 
satisfied.

II.  Duty to Assist

VA also must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2004).  

In the present case, the evidence includes service medical 
records, VA outpatient treatment records dated from March 
1977 to August 1996, a private July 2001 hospital record, and 
VA outpatient treatment reports dated from December 2002 to 
June 2003.  The Board finds that there are no additional 
medical treatment records necessary to proceed to a decision 
in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in April 1997, 
September 2003, and March 2004, and the examiners rendered 
considered medical opinions regarding the pertinent issues in 
this matter.    

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue of service connection is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Facts

In support of his claim for higher evaluation for 
arteriosclerotic heart disease status post questionable 
anterior infarction with hypertension, the veteran stated 
that the medical evidence did not accurately show his 
condition, and that he was not able to walk a mile a day.  He 
stated that he can walk a short distance, then stop, rest, 
and walk again, the total walk then may be approximately one 
mile.  He stated he was instructed to do this to prevent the 
claudication from getting worse.  He also noted that he told 
his doctor he was exhausted after walking approximately three 
yards.  In sum, the veteran contends that he should be 
granted a higher rating for arteriosclerotic heart disease 
status post questionable anterior infarction with 
hypertension.

A May 1987 VA radiology report shows a cardiomegaly with 
hypertrophy of left ventricle.

An October 5, 1994 VA hospital record shows that the veteran 
had an aortogram with runoff performed.  The operative 
findings show an occluded left common iliac artery with a 
diffusely diseased right common iliac artery and occluded 
right superficial femoral artery.  The findings also show 
that there was no gradient across the right common iliac 
artery; the left iliac system was reconstituted at the level 
of the common femoral; and the external iliac had a patent 
but diseased saphenofemoral artery on the left.  The 
postoperative diagnosis was left common iliac artery 
occlusion.

An October 11, 1994 VA chest x-ray examination report shows 
no gross evidence of acute cardiopulmonary disease to include 
infiltrate, effusion, or pneumothorax.  The diagnosis was 
claudication.

An October 17, 1994 VA outpatient treatment report shows 
occasional angina associated with exertion and dyspnea.  

An October 17, 1994 VA operative report shows that an 
arteriogram and attempted guide wire placement was performed.  
The operative findings show long segment, left common iliac 
artery occlusion, and that the surgeon was unable to pass the 
guide wire, so that an angioplasty or stent placement was 
unable to be performed.

VA outpatient treatment reports dated from December 1992 to 
March 1996 shows a diagnosis of arteriosclerotic heart 
disease and hypertension.  A March 1995 VA outpatient 
treatment report shows occluded left common iliac artery, and 
questionable anterior infarct on electrocardiogram report.  
The examiner noted that angioplasty attempt was unsuccessful 
and bypass grafting was not done due to possible myocardial 
infarct.  A May 1995 VA outpatient treatment report shows a 
diagnosis of claudication of the legs and old myocardial 
infarct.  A September 1995 VA outpatient treatment report 
also shows a diagnosis of arterial insufficiency in the legs 
secondary to hypertension.  It was noted that the veteran has 
been treated for hypertension since 1971.  Another September 
1995 VA outpatient treatment report shows a diagnosis of 
arteriosclerotic heart disease with angina secondary to 
hypertension.

A May 1996 VA chest x-ray examination report shows that on 
the right apex there is an ill-defined density that appears 
to represent the ends of the first bodies of the second right 
rib.  There is no definite evidence of an active infiltrate; 
and the left apex is unremarkable.  A repeat posteroanterior 
and lateral chest x-ray was recommended in six to eight 
weeks.

An August 1996 VA chest x-ray examination report shows that a 
comparison was made with previous x-rays of May 1996, which 
include a posteroanterior, lateral and apical lordotic chest 
x-ray.  The apical lordotic chest revealed an ill-defined 
density in the apex.  It was thought to represent summation 
of the second and possibly first ribs.  The examiner noted 
that the present x-rays show no significant interval change 
and no evidence of active infiltration.  The examiner also 
noted that the lateral aspect of the second right rib on the 
apical view may be what gives the appearance of a nodular 
density as it has a somewhat knobbish appearance.    

At an April 1997 VA examination, the examiner noted that 
there was no interval change evident between the 1996 and 
1997 chest x-rays, and no evidence of active cardiac disease.  
The examiner noted that a stress test was precluded by 
physical problems.  The cardiovascular examination revealed 
that the posterior myocardial infarction was in the fifth 
intercostal space in the midclavicular line.  No murmurs or 
gallops were detected.  The pulse was 54 per minute, and 
respirations were 20 per minute.  The sitting blood pressure 
was 172/96.  The veteran reported that in spite of medical 
treatment, he continues to have angina on a daily basis.  He 
further stated that sometimes the angina occurs at rest and 
other times, the angina occurs on minimal exertion.

A July 2001 VA triage note shows the veteran was seen with a 
history of angina, silence "heart attack," and irregular 
heart beat.  Pulse was manually taken and read 44, which was 
reported to never be this low.  Blood pressure both seated 
and standing was 110/80.  The veteran denied dizziness.  A 
clinical addendum shows a provisional diagnosis of 
bradycardia and heart block.  

Subsequent July 2001 private hospital records show that the 
veteran was hospitalized from July 23, 2001 to July 31, 2001.  
Pre-operative history and physical report show that the 
veteran had complaints of epigastric pain and chest 
discomfort with past history of myocardial infarction in 
1985.  A cardiac catheterization revealed multivessel 
coronary artery disease with left ventricular ejection 
fraction of 55 percent and 100 percent blocked left common 
iliac with moderated stenosis of the right common iliac.  A 
quintuple aortocoronary bypass was performed on July 24, 
2001.  The postoperative diagnosis was severe coronary artery 
disease.  The discharge summary notes that after surgery the 
veteran briefly used a temporary pacer and improved steadily 
and rapidly.  It was noted that by day three, the veteran was 
pacer independent and the pacer was discontinued.  The 
discharge diagnosis was severe coronary artery disease and 
hypertension.  The veteran was instructed to resume walking 
as desired, with no heavy lifting greater than ten pounds, no 
pushing, pulling, and no driving. 

In September 2001, the veteran's blood pressure was reported 
as 140/80 and 147/84 in VA outpatient treatment reports.

A November 2001 VA cardiology consult note shows complaints 
of mild incisional sternal pain, with no anginal pain, like 
the ones before bypass surgery.  It is noted that the veteran 
had claudication in both legs and dyspnea with walking two 
blocks.  It is also noted that he has had occasional 
palpitation, but denies resting dyspnea, orthopnea, 
paroxysmal nocturnal dyspnea, or syncope.

November 2001 nursing and clinical notes show a blood 
pressure range from 167/88 to 153/82.  The veteran reported a 
home blood pressure reading of 190/100 for the past month.

A December 2001 VA outpatient treatment report shows that the 
veteran's blood pressure was 150/80.

An April 2002 VA outpatient progress report shows complaints 
of chest discomfort, which radiates to the left arm on any 
physical activity, and shortness of breath on exertion.  The 
examiner noted that the veteran had gained some weight; blood 
pressure was 130/70; heart rate was 66; and heart sounds were 
normal.  The clinical impression was status post 
aortocoronary bypass surgery and hypertension.  The physician 
recommended that the veteran continue his present medication, 
and noted that perfusion studies and assessment of left 
ventricular function would be obtained.

In May 2002, the veteran's blood pressure was reported as 
130/70.  An October 2002 VA progress report shows blood 
pressure readings of 132/70 and 132/68, and left ventricle 
ejection fraction of 50 percent plus.

VA cardiology notes dated from March 2003 to April 2003 show 
blood pressure readings ranging from 127/70 to 156/89.

At his September 2003 VA examination, the veteran reported 
that since his quintuple coronary artery bypass graft in July 
2001, he has experienced episodes of chest pain, which 
currently occur three to four times per week.  The episodes 
reportedly last approximately five minutes and resolve with 
rest and/or nitroglycerin.  The veteran indicated that he did 
not know what precipitated the onset of chest pain, and that 
it could occur with exertion or rest.  The veteran also 
related dyspnea on exertion and that he frequently feels 
fatigued, but denied dizziness or syncope.  The veteran 
related fair response to his medications and stated that he 
feels occasionally lightheaded especially upon rising 
quickly.  The heart rate was 60, respiratory rate, 16, and 
the blood pressure was 140/88.  The examiner reported a 
regular heart rate and rhythm with no murmurs, rubs, or 
gallops.  The METs were estimated between four and six.  He 
stated that he was able to walk up a hill and climb a flight 
of stairs, and that he walks one to one and a half miles a 
day at a slow pace, but is restricted in his recreational 
activities.  The examiner noted that a September 2003 
adenosine myoview stress test shows severely abnormal study 
with extensive moderate to severe but reversible perfusion 
abnormalities of the anterior, anterolateral, lateral, 
infralateral, posterolateral, and posterior segments of the 
left ventricle.  The left ventricular contractility was 
depressed and there was left ventricular enlargement.  The 
diagnosis was severe arteriosclerotic heart disease status 
post myocardial infarction and quintuple coronary artery 
bypass graft.  A September 2003 adenosine stress test shows 
left ventricle ejection fractions ranging from 44 to 45 
percent.

A September 2003 VA adenosine/dipyridamole report shows a 
heart rate of 54, and blood pressure of 157/77.  A September 
2003 nursing note shows a blood pressure of 130/70.

A March 2004 VA examination report shows that after the 
artery bypass grafting of five vessels, the veteran 
complained of persistent chest pains that were getting worse.  
The examiner noted that on his last VA examination, his 
Cardiolite stress test was very severe and that he was 
required to have another cardiac catheterization.  After 
further evaluation with the cardiac catheterization, it was 
noted that they found that of the five grafts that were put 
into his heart, one was occluded but the other four were 
still intact.  It was also noted that medical therapy was 
recommended, which he is on at present time.  The veteran 
stated that he had persistent chest pain, at least five to 
six times a week, and sometimes two to three episodes a day.  
He described the chest pain as a sharp pain that usually 
lasts for one to two seconds and relieved mostly 
spontaneously, with no more presence with shortness of 
breath.  Besides this, he did not have any other symptoms 
related to his heart condition.  The examiner noted that 
calculating the veteran's METs by estimated energy 
requirements for various activities was not feasible as he 
has claudication that prevents him from doing any exercise.  
The examiner thus stated that he would redo the 
echocardiogram to determine the left ventricular ejection 
fraction.

The veteran stated that he had some mild cases of 
lightheadedness whenever he stands up from a sitting position 
or when he stands up from a lying down position.  The 
examiner found that this was mostly due to obvious signs of 
orthostatic hypotension, basically because of this medication 
he takes.  The examiner noted that his blood pressure was 
very unstable, so that any rapid movement can make his heart 
become unstable and lower his blood pressure so that he feels 
this light-headedness, which is resolved when the heart 
returns to normal function.  The examiner found that 
basically, the veteran has light-headedness that is like 
dizziness, but he does not have any episodes of syncope.  

The examiner found that the heart sounds show regular rate 
and rhythm with no apparent murmurs or rubs.  Blood pressure 
sitting was 154/82 with a heart rate of 57 per minute.  Blood 
pressure standing was 149/70 with a heart rate of 53 per 
minute.  Blood pressure lying down was 151/72 with a heart 
rate of 52 per minute.  The examiner found no signs of 
shortness of breath with ambulation.  The posterior 
myocardial infarction was noted in the sixth intercostals 
space of the anterior clavicular line.  The examiner noted 
that the sum of findings from an echocardiogram showed a 
mildly enlarged left atrium.  The left atrial dimension was 
4.7 cm.  There was a morphologically normal-appearing mitral 
valve leaflet, and left ventricular dimensions were normal.  
The ejection fraction was reported at 52 percent and appears 
to be normal.  There was no pericardial effusion.  The right 
ventricular dimensions were normal, and there was a 
morphologically normal-appearing aortic valve leaflet.  
Doppler flow velocities across the mitral valve were normal.  
There was no trivial tricuspid regurgitation.  There also was 
no evidence of aortic stenosis.

The examiner noted that in October 2003, the veteran had a 
saphenous vein graft to the posterior descending arteries.  
There was no evidence of disease in the graft, and the distal 
portion of the posterior descending artery contained a 60 
percent to 70 percent lesion that could be seen.  The 
saphenous vein graft to the left anterior anterior descending 
arose nominally from the aorta.  It has mild tapering of the 
proximal portion of 20 to 30 percent.  Otherwise, there was 
no disease seen in the graft, just in the mid vessel of a 
large left anterior descending that both are antegrade and 
retrograde filled.  Saphenous vein graft to the diagonal 
branch of number one was not seen on selective engagement, 
but only on arteriography and appeared to be patent with good 
fill.  Saphenous vein graft to the obtuse marginal branch or 
diagonal number one was occluded.  The impression was 
significant arteriocoronary artery disease with patent graft 
to the posterior descending artery, to the left anterior 
descending and either to the diagonal branch to its marginal 
branch.  The veteran was found to have minimal symptoms, 
mildly reduced ejection fraction by noninvasive assessment, 
but with patent graft to the left anterior descending.  The 
recommendation was that secondary to the patent graft to the 
left anterior descending, the veteran should continue on 
medical therapy.  If symptoms should persist, then they would 
represent angiography for possible percutaneous intervention 
to the left circumflex, if amenable versus selective 
engagement of the graft to the diagonal.  

The diagnosis for the March 2004 VA examination was 
arteriosclerotic heart disease manifested by coronary artery 
disease, status post coronary artery bypass grafting of five 
vessel disease with evidence of four patent grafts and one 
graft not patent with normal left ventricular ejection 
fraction.  Syncope was not found.  Light-headedness, 
secondary to mild case of orthostatic hypotension, most 
likely secondary to veteran's heart medication was found.  

Law and regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994). 

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).

The veteran's arteriosclerotic heart disease with 
hypertension is currently rated under DC 7005 and DC 7101.  
The Board notes that during the course of this appeal, the 
schedular criteria for evaluation of diseases of the 
cardiovascular system were changed effective January 12, 
1998.  As noted above the veteran was provided a copy of the 
revised criteria and the opportunity to submit pertinent 
evidence and/or argument. In VAOPGCPREC 7-2003, the VA 
General Counsel (GC) held that in Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003), the CAFC overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991)(when a statute or 
regulation changes while a case involving the Government and 
a private party is pending, a court must apply whichever 
version of the law is more favorable to the private-party 
litigant.).  The GC concluded that the Karnas rule no longer 
applies in determining whether a statute or regulation 
applies to cases pending when the new provision was enacted 
or issued.

When VA adopted the revised rating schedule pertaining to the 
cardiovascular system and published it in the Federal 
Register, the publication clearly stated an effective date of 
January 12, 1998, and because the revised regulations 
expressly stated an effective date and contained no provision 
for retroactive applicability, it is evident that VA intended 
to apply those regulations only as of the effective date.  
Accordingly, for the period prior to January 12, 1998, only 
the "old" rating criteria may be considered in determining 
the severity of the veteran's heart and hypertension 
disorders and evaluation will be under the amended provisions 
for evaluating heart and hypertension disorders from January 
12, 1998.

Under the criteria in effect prior to January 12, 1998, DC 
7101 provided that hypertensive vascular disease (essential 
arterial hypertension) with diastolic pressure predominantly 
130 or more and severe symptoms should be rated as 60 percent 
disabling.  Diastolic pressure predominantly 120 or more and 
moderately severe symptoms warrants a 40 percent evaluation.  
Diastolic pressure predominantly 110 or more with definite 
symptoms warrants a 20 percent disability rating.  Diastolic 
pressure predominantly 100 or more should be rated as 10 
percent disabling.

Note (1) to DC 7101 provided that:  For the 40 percent and 60 
percent ratings under code 7101, there should be careful 
attention to diagnosis and repeated blood pressure readings.

Note (2) to DC 7101 provided that:  When continuous 
medication is shown necessary for control of hypertension 
with a history of diastolic blood pressure predominantly 100 
or more, a minimum rating of 10 percent will be assigned. 38 
C.F.R. § 4.104, DC 7101 (1997).

Under the current version of DC 7101, pertaining to 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension), provides as follows: An evaluation of 
60 percent is warranted when diastolic pressure is 
predominantly 130 or more. An evaluation of 40 percent is 
warranted when diastolic pressure is predominantly 120 or 
more. An evaluation of 20 percent is warranted when diastolic 
pressure is predominantly 110 or more, or; systolic pressure 
predominantly 200 or more. An evaluation of 10 percent is 
warranted when diastolic pressure is predominantly 100 or 
more, or systolic pressure predominantly 160 or more.  A 
minimum evaluation also is warranted for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.

Note (1) to DC 7101 provides that: Hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days. For purposes 
of this section, the term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.

Note (2) to DC 7101 provides that: Hypertension due to aortic 
insufficiency of hyperthyroidism, which is usually the 
isolated systolic type, should be evaluated as part of the 
condition causing it rather than by a separate evaluation.  
38 C.F.R. § 4.104, DC 7101 (2004).

Under the criteria in effect prior to January 12, 1998, DC 
7005 provided that a 100 percent rating for arteriosclerotic 
heart disease was warranted when, after six months following 
acute illness, the veteran has chronic residual findings of 
congestive heart failure or angina on moderate exertion or 
more than sedentary employment is precluded; or during and 
for 6 months following acute illness from coronary occlusion 
or thrombosis, with circulatory shock, etc.  A 60 percent 
evaluation was warranted following typical history of acute 
coronary occlusion or thrombosis, or with history of 
substantiated repeated anginal attacks, more than light 
manual labor not feasible.  A 30 percent evaluation was 
warranted following typical coronary occlusion or thrombosis, 
or with history of substantiated anginal attack, ordinary 
manual labor feasible.  38 C.F.R. 4.104, DC 7005 (1997).

Under the current regulations, DC 7005 provides that a 100 
percent evaluation is warranted for chronic congestive heart 
failure, or; workload of 3 METs or less resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  More than one episode of acute congestive heart 
failure in the past year, or; workload of greater than 3 METs 
but not greater than 5 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent 
requires a 60 percent evaluation.  Documented coronary artery 
disease resulting in workload of greater than 5 METs but not 
greater than 7 METs, with dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray 
warrants a 30 percent evaluation.  38 C.F.R. § 4.104, DC 7005 
(2004).

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute. When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or  syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 
(2) (2004).

Prior to January 12, 1998, DC 7017 provided a 100 percent 
evaluation for 1 year following coronary artery bypass 
surgery and then it was rated under the findings for 
arteriosclerotic heart disease.  38 C.F.R. § 4.104, DC 7017 
(1997).  

Effective January 12, 1998, DC 7017 provides that for three 
months following hospital admission for coronary bypass 
surgery, a 100 percent rating is warranted.  After the three 
months is up, the rating criteria are identical to DC 7005 
(2004).  See 38 C.F.R. § 4.104, DC 7017 (2004).
 
Analysis

In March 1975, the RO granted service connection for 
hypertension assigning a 10 percent evaluation under 
38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 for hypertensive 
vascular disease (essential arterial hypertension), effective 
September 1, 1974.  This rating was in effect for more than 
20 years.  VA medical records dated in 1995 show that the 
veteran was diagnosed with arteriosclerotic heart disease 
secondary to hypertension.  In an August 1995 rating 
decision, the RO changed the evaluation to DC 7005 for 
arteriosclerotic heart disease.  The RO assigned a higher 
evaluation of 30 percent under DC 7005 for arteriosclerotic 
heart disease status post questionable anterior infarction 
with hypertension.  Under the provisions of 38 C.F.R. 
§ 3.957, service connection for any disability, which has 
been in effect for 10 or more years, will not be severed 
except on a showing that the original grant was based on 
fraud.  Here, the Board finds that the RO, by changing the 
Diagnostic Code under which the veteran's hypertension was 
evaluated for more than 10 years, in effect improperly 
severed service connection for the veteran's hypertension 
under DC 7101.  As the evidence of record shows that the 
veteran's arteriosclerotic heart disease was diagnosed as a 
separate and distinct disease that developed secondary to his 
previously service-connected hypertension, the Board finds 
that arteriosclerotic heart disease is service connected as a 
separate disability from the veteran's hypertension.  Thus, 
the Board reinstates the 10 percent evaluation for 
hypertension under DC 7101 effective from September 1, 1974 
as well as service connection for arteriosclerotic heart 
disease with a 30 percent evaluation effective from March 1, 
1995.

As the veteran's appeal began with the August 1995 rating 
decision, the Board will review the medical evidence of 
record to determine whether the veteran is entitled to a 
rating in excess of 30 percent under DC 7005 or any other 
applicable codes for arteriosclerotic heart disease status 
post questionable anterior infarction; and whether the 
veteran is entitled to a rating in excess of 10 percent under 
DC 7101 for hypertension.  

Hypertension

As noted, the veteran has a protected 10 percent rating under 
DC 7101.  Under the former criteria, the next higher 20 
percent rating is warranted for hypertensive vascular disease 
(essential arterial hypertension) with diastolic pressure 
predominantly 110 or more with definite symptoms.  DC 7101 
(1997).  There are various blood pressure readings through 
the record.  The highest was reported in 1997, with a sitting 
blood pressure of 172/96; and the lowest was reported in 
March 2003, with a blood pressure of 127/70.  Although the 
veteran reported home blood pressure readings of 190/100 in 
November 2001, this was not confirmed by objective findings.  
On clinical examination in November 2001, his blood pressure 
was reported as 167/88; a second reading was 152/91.  The 
Board notes that even if the veteran's blood pressure was 
accurately reported as 190/100 in November 2001, this would 
not be enough to receive a higher rating.  Thus, the record 
shows that the veteran's diastolic blood pressure ranges from 
70 to 96.  This is not enough to warrant a rating higher than 
10 percent under DC 7101 (1997).

In order to receive the next higher rating of 20 percent 
under the current version of DC 7101, the evidence must show 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension) with diastolic pressure predominantly 
110 or more, or; systolic pressure predominantly 200 or more.  
As noted, the record shows that the veteran's diastolic blood 
pressure ranges from 70 to 100, and his systolic pressure 
ranges from 172 to 130.  This is not enough to warrant a 
higher 20 percent rating under DC 7101 (2004).

In the absence of findings establishing diastolic pressure 
readings predominantly of 110 or more or systolic pressure 
readings predominantly of 200 or more, the preponderance of 
the evidence is against an evaluation in excess of 10 percent 
for the veteran's hypertension.  

Arteriosclerotic heart disease

Initially, the Board finds that in applying the relevant 
provisions to the clinical evidence above, the veteran is not 
entitled to a rating in excess of 30 percent under either 
version of DC 7005 for his arteriosclerotic heart disease 
status post questionable anterior infarction for the period 
between March 1, 1995 and July 22, 2001.  As noted, under the 
former version of DC 7005 prior to January 1998, a higher 60 
percent rating is only warranted if the clinical evidence 
shows arteriosclerotic heart disease following typical 
history of acute coronary occlusion or thrombosis, or with 
history of substantiated repeated anginal attacks, more than 
light manual labor not feasible.  DC 7005 (1997).  The record 
shows a history of a left common iliac artery occlusion in 
1994 and 1995.  The findings, however, do not show that the 
coronary occlusion was acute.  Typical coronary occlusion is 
already contemplated by a 30 percent rating under DC 7005.  
There are no findings of thrombosis.  Moreover, the evidence 
does not show substantiated repeated anginal attacks.  In 
October 1994, the veteran was reported to have occasional 
angina with exertion and dyspnea.  A September 1995 VA 
outpatient treatment report shows angina secondary to 
hypertension.  The veteran reported that he had angina on a 
daily basis in 1997, and that sometimes the angina occurs at 
rest and other times, the angina occurs on minimal exertion.  

Under the current version of DC 7005 after January 1998, a 
higher 60 percent rating is warranted for more than one 
episode of acute congestive heart failure in the past years, 
or; workload of greater than 3 METS but not greater than 5 
METS resulting in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with ejection 
fraction of 30 to 50 percent.  In July 2001, a VA triage note 
shows the veteran was seen with a reported history of angina.  
The July 2001 pre-operative history and physical report 
indicated that the veteran had complaints of epigastric pain 
and chest discomfort with left ventricular ejection fraction 
of 55 percent.   While the record shows a reported history of 
occasional anginal attacks, as contemplated by a 30 percent 
rating, the evidence does not show substantiated repeated 
anginal attacks with more than light manual labor not 
feasible.  Although a May 1987 radiology report shows a 
cardiomegaly with hypertrophy of the left ventricle.  There 
were no reports of fatigue, dizziness, syncope, or any 
previous acute congestive heart failure.  While the record 
indicates complaints of occasional angina and dyspnea, there 
is no medical evidence to suggest the veteran's METs were 
between 3 and 5, or that he had a left ventricular ejection 
fraction between 30 and 50 percent.  Prior to July 2001 
surgery, the most recent testing reveal left ventricular 
ejection fraction of 55 percent.  Thus, the Board finds that 
preponderance of the evidence did not support an evaluation 
in excess of 30 percent rating for the veteran's 
arteriosclerotic heart disease under the former DC 7005 
(1997) for the period between March 1, 1995 and July 22, 
2001.  

From July 23, 2001 to October 31, 2001, however, the Board 
concludes that the veteran is entitled to a 100 percent 
rating under DC 7017, based on his aortocoronary bypass 
surgery.  DC 7017 provides that a 100 percent rating is 
warranted for three months following hospital admission for 
coronary bypass surgery.  As noted, the record shows in July 
23, 2001, the veteran was admitted for quintuple 
aortocoronary bypass surgery.  Thus, for the period between 
July 23, 2001 to October 31, 2001, a 100 percent rating is 
warranted.  The Board notes that the present criteria under 
DC 7017 apply because the bypass surgery was performed in 
2001, after the rating criteria were revised in January 1998.

The clinical evidence further shows effective November 1, 
2001, the criteria for an increased 60 percent rating is 
warranted for arteriosclerotic heart disease status post 
questionable anterior infarction under the current version of 
DC 7017.  

As noted, in order to receive a 60 percent rating under DC 
7017, the evidence must reflect more than one episode of 
acute congestive heart failure in the past year; or that a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  DC 7017 (2004).  The evidence of record 
shows that VA medical records beginning in November 2001 show 
complaint of chest pain and shortness of breath with physical 
activity.  The record shows that in May 2002, the veteran's 
left ventricle ejection fraction was 50 percent plus.  In 
September 2003, the veteran's estimated METs range was 
between four and six, with a history of anginal attacks and 
dyspnea on exertion with fatigue, and lightheadedness.  His 
left ventricular fraction was reported to range from 44 to 45 
percent.  In March 2004, his chest pain and dyspnea was 
worsening and the examiner did find dizziness.  His left 
ventricular ejection fraction was reported at 52 percent.  
While the clinical findings do not perfectly fit into the 
criteria for a 60 percent rating, the Board resolves any 
doubt in favor of the veteran and finds that the veteran's 
disability picture more closely resembles the criteria for a 
60 percent rating under DC 7017 (2004).  See 38 C.F.R. § 4.7.

The Board finds that the evidence does not support an 
evaluation in excess of 60 percent after November 1, 2001.  
The veteran's medical record does not show there was chronic 
congestive heart failure, or; workload of 3 METs or less 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  Thus, the preponderance of the medical 
evidence does not demonstrate evidence of cardiac pathology 
warranting an evaluation in excess of 60 percent under the 
rating criteria.  

Extraschedular criteria 

Last, an extra-schedular rating under 38 C.F.R. § 3.321(b) is 
not warranted.  There is no indication in the record that the 
veteran's level of disability has markedly interfered with 
employment, or required frequent periods of hospitalization 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b).

Thus, based on the findings noted above, the Board concludes 
that the veteran's arteriosclerotic heart disease more 
closely resembles the criteria for a 30 percent rating under 
both versions of DC 7005 for the period from March 1, 1995 to 
July 23, 2001; a 100 percent rating under the current DC 7017 
for the period from July 23, 2001 to October 31, 2001; and a 
60 percent rating, but no higher, under the current DC 7017 
effective November 1, 2001.  The Board also finds that the 
veteran's hypertension more closely resembles a 10 percent 
rating under both versions DC 7101.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.25, 4.7; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

The 10 percent disability evaluation for hypertension under 
DC 7101 was improperly severed and is reinstated.

An evaluation in excess of 10 percent for hypertension under 
both versions of DC 7101 is denied.

An evaluation in excess of 30 percent for arteriosclerotic 
heart disease status post questionable anterior infarction 
for the period from March 1, 1995 to July 22, 2001 under both 
versions of DC 7005 is denied.

A 100 percent disability evaluation is assigned under the 
current DC 7017 for coronary bypass surgery, beginning July 
23, 2001 to October 31, 2001, subject to the rules and 
payment of monetary benefits.

A 60 percent disability evaluation, but no higher, for 
arteriosclerotic heart disease status post questionable 
anterior infarction effective November1, 2001 under the 
current DC 7017 is granted, subject to the rules and payment 
of monetary benefits. 



	                     
______________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


